OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLP
Si bien mi disentimiento no aparece en todos los casos citados en la opinión qne antecede, sí consta en varios de ellos. No recnerdo por qné no aparece la disención en todos esos casos. Nnnca be quedado convencido de qne al no inter-poner recurso gubernativo, la persona qne desea inscribir un documento consienta el estado del registro. No bay res adju-dicata, toda vez que no se ban determinado los derechos en un caso o controversia. Si la persona-qne se proponía ins-cribir el documento no apeló de la nota anterior, al presentar el documento nuevamente y pagar los sellos correspondientes al Gobierno, debiera tener derecbo a (pie esta corle revise el caso, o aun a que se haga la inscripción por haber revo-cado este tribunal un caso similar o por haber el registrador cambiado de criterió'. No debiera ser necesario presentar un procedimiento ante una corte si la cuestión puede ser resuelta administrativamente.